
	
		II
		112th CONGRESS
		1st Session
		S. 801
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2011
			Mr. Carper (for himself,
			 Ms. Collins, Mr. Lieberman, and Mr.
			 Brown of Massachusetts) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Homeland Security and Governmental Affairs
		
		A BILL
		To amend chapter 113 of title 40, United
		  States Code, to require executive agency participation in real-time
		  transparency of investment projects, to require performance and governance
		  reviews of all cost overruns on Federal information technology investment
		  projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Information Technology Investment
			 Management Act of 2011.
		2.IT management and development
			 programSection 11311 of title
			 40, United States Code is amended to read as follows:
			
				11311.ResponsibilitiesIn fulfilling the responsibilities set forth
				in section 3506 of title 44, the head of each executive agency shall—
					(1)comply with the requirements under this
				subchapter;
					(2)develop an
				information technology management and development program in accordance with
				guidance disseminated by the Director of the Office of Management and Budget;
				and
					(3)enter into the
				website established under section 11302, not less frequently than
				monthly—
						(A)cost, schedule,
				and performance information regarding the agency's major IT investment
				projects, using earned value management or another objective, performance-based
				standard that has been approved by the E-Government Administrator; and
						(B)the planning
				information regarding core IT investment projects described in section
				11317(d)(2).
						.
		3.Real-time transparency of IT investment
			 projectsSection 11302 of
			 title 40, United States Code, is amended by adding at the end the
			 following:
			
				(l)Real-Time
				transparency of IT investment projectsThe Director shall—
					(1)ensure the
				effective operation of a website;
					(2)ensure that
				agency Chief Information Officers update the website on a monthly basis, at a
				minimum;
					(3)include on the
				website, not later than 90 days after the date of enactment of the
				Information Technology Investment Management
				Act of 2011—
						(A)the available,
				accurate, current and historical cost, schedule, and performance information of
				all major information technology investments, which shall be reported in a
				manner consistent with policy established by the Office of Management and
				Budget on the use of earned-value management data, or another objective
				performance-based management system approved by the E-Government Administrator,
				based on the current ANSI–EIA–748 standard.
						(B)a graphical
				depiction of trend information, to the extent practicable, since the
				commencement of the major IT investment;
						(C)a clear
				delineation of major IT investments that have experienced a cost, schedule, or
				performance variance greater than 10 percent over the life cycle of the
				investment, including the extent of such variation;
						(D)an explanation of
				the reasons the investment deviated from the benchmark established at the
				commencement of the project;
						(E)the dates on
				which investments were rebaselined; and
						(F)any reports
				developed as a result of a comprehensive agency review or a comprehensive
				Office of Management and Budget review; and
						(4)ensure that the
				agency Chief Information Officers prevent inconsistencies in cost, schedule,
				and performance
				data.
					.
		4.Review of major IT investment
			 projects
			(a)Significant and gross
			 deviationsSection 11317 of
			 title 40, United States Code, is amended to read as follows:
				
					11317.Significant and gross deviations
						(a)DefinitionsIn this subchapter:
							(1)Agency headThe term Agency Head means the
				head of the Federal agency that is primarily responsible for the major IT
				investment project under review.
							(2)Agency
				performance and governance reviewThe term agency
				performance and governance review means a systematic review of
				investments experiencing performance problems that—
								(A)is conducted by
				relevant agency leadership and the Chief Information Officer; and
								(B)includes an
				analysis and discussion of—
									(i)the project’s
				overall intent and purpose and measurable goals and objectives;
									(ii)rationale for
				the project’s variance from the original goals and performance measures;
									(iii)any additional
				scope that may have been added to the project, including cost, schedule, and
				performance impact;
									(iv)any previous
				corrective action plans and outcomes and forward thinking plans to prevent
				subsequent variances;
									(v)a
				presentation of significant risks with mitigation strategies and assignment of
				risk owners; and
									(vi)the Chief
				Information Officer’s concerns with the investment and assessment of whether
				the project is viable.
									(3)ANSI EIA–748 standardThe term ANSI EIA–748 Standard
				means the measurement tool jointly developed by the American National Standards
				Institute and the Electronic Industries Alliance to analyze Earned Value
				Management systems.
							(4)Appropriate congressional
				committeesThe term
				appropriate congressional committees means—
								(A)the Committee on Homeland Security and Governmental Affairs
				of the Senate;
								(B)the Committee on Oversight and Government Reform of the House of
				Representatives;
								(C)the Committee on Appropriations of the
				Senate;
								(D)the Committee on Appropriations of the House of
				Representatives; and
								(E)any other relevant congressional committee
				with jurisdiction over an agency required to take action under this
				section.
								(5)Chief information officerThe term Chief Information
				Officer means the Chief Information Officer designated under section
				3506(a)(2) of title 44 of the Executive department (as defined in section 101
				of title 5) that is primarily responsible for the major IT investment project
				under review.
							(6)Core IT investment projectThe terms core IT investment
				project and core project mean a mission critical major IT
				investment project so designated in accordance with subsection (d).
							(7)DirectorThe term Director means the
				Director of the Office of Management and Budget.
							(8)Earned value managementThe term Earned Value
				Management means the cost, schedule, and performance data used to
				determine project status and developed in accordance with the ANSI EIA–748
				Standard.
							(9)Grossly deviatedThe term grossly deviated
				means cost, schedule, or performance variance that is at least 40 percent from
				the original baseline.
							(10)Life cycle costThe term life cycle cost means
				the total cost of a major IT investment project for planning, research and
				development, modernization, enhancement, operation, and maintenance.
							(11)Major IT investment projectThe term major IT investment
				project means an information technology system or information technology
				acquisition that—
								(A)requires special management attention
				because of its importance to the mission or function of the agency, a component
				of the agency, or another organization;
								(B)is for financial management and obligates
				more than $500,000 annually;
								(C)has significant program or policy
				implications;
								(D)has high executive visibility;
								(E)has high development, operating, or
				maintenance costs;
								(F)is funded through other than direct
				appropriations; or
								(G)is defined as major by the agency’s capital
				planning and investment control process.
								(12)Office of
				management and budget performance and governance reviewThe term
				Office of Management and Budget performance and governance review
				means a systematic review of investments experiencing performance problems
				that—
								(A)is conducted by
				relevant agency leadership, the Chief Information Officer, and the E-Government
				Administrator; and
								(B)includes an
				analysis and discussion of—
									(i)the project’s
				overall intent and purpose and measurable goals and objectives;
									(ii)rationale for
				the project’s variance from the original goals and performance measures;
									(iii)any additional
				scope that may have been added to the project, including cost, schedule, and
				performance impact;
									(iv)any previous
				corrective action plans and outcomes and forward thinking plans to prevent
				subsequent variances;
									(v)a
				presentation of significant risks with mitigation strategies and assignment of
				risk owners; and
									(vi)the concerns of
				the Chief Information Officer and the E-Government Administrator with the
				investment and their assessment of whether the project is viable.
									(13)Original baseline
								(A)In generalExcept as provided under subparagraphs (B)
				and (C), the term original baseline means—
									(i)the ANSI EIA–748 Standard-compliant Earned
				Value Management benchmark; or
									(ii)an equivalent benchmark approved by the
				Office of Management and Budget and established at the commencement of an IT
				investment project.
									(B)Grossly deviated projectIf a major IT investment project grossly
				deviates from its original baseline (as defined in subparagraph (A)), the term
				original baseline means—
									(i)the ANSI EIA–748 Standard-compliant Earned
				Value Management benchmark; or
									(ii)an equivalent benchmark approved by the
				Office of Management and Budget after the commencement of an IT investment
				project.
									(C)Statutory or
				budgetary changesIf a project significantly or grossly deviates
				solely as a result of a substantial statutory change or a substantial reduction
				in Federal funding for the project, and the deviation cannot be prevented
				through proper project management, the Agency Head may authorize the Chief
				Information Officer to establish a new baseline. The Agency Head shall notify
				Congress of any new baselines authorized under this subparagraph not later than
				30 days after such authorization.
								(14)Significantly deviatedThe term significantly
				deviated means cost, schedule, or performance variance that has deviated
				at least 20 percent from the original baseline.
							(b)Response to significant deviation
							(1)Responsibilities of chief information
				officerIf a Chief
				Information Officer, while entering project data under section 11311(3)(A),
				determines that a major IT investment project of an agency has significantly
				deviated, the Chief Information Officer shall—
								(A)notify the Agency Head of such deviation;
				and
								(B)conduct an agency performance and
				governance review.
								(2)Report
								(A)In
				generalUsing the results of
				the review conducted under paragraph (1)(B), the Agency Head shall submit a
				report containing the information described in subparagraph (B), not later than
				30 days after the end of the month upon which such information is based, to the
				appropriate congressional committees, the Director, and the Comptroller General
				of the United States.
								(B)Contents of reportThe report submitted under subparagraph (A)
				shall contain the results of the review conducted under paragraph (1)(B),
				including—
									(i)the challenges
				and causes of the variance from the project baseline;
									(ii)a summary of
				risks, mitigation strategies, and clear lines of responsibility and
				accountability for project deviations;
									(iii)enhanced
				contractor performance metrics and controls for existing contracts;
									(iv)a revised
				acquisition plan for contracts expected to be executed during the following
				fiscal year that address the issues identified in the report;
									(v)a
				high-level schedule that articulates critical path items;
									(vi)a description of
				how—
										(I)the project’s
				governance will be more rigorous because of the improvement plan laid out in
				the report; and
										(II)the agency will
				improve the internal oversight of contract and program management to ensure
				better performance; and
										(vii)a list of
				specific corrective actions to turn around the project.
									(3)Exemption
								(A)In
				generalA Chief Information Officer is exempt from conducting an
				agency performance and governance review of a project experiencing a
				significant deviation if the Agency Head certifies that—
									(i)the deviation was
				solely the result of—
										(I)a substantial
				change in project requirements due to a Federal law that was enacted after the
				commencement of the project; or
										(II)a substantial
				reduction in Federal funding for the project because of congressional action;
				and
										(ii)the significant
				deviation could not have been prevented through proper project
				management.
									(B)Congressional
				notificationNot later than 30 days after the discovery of a
				significant deviation about which the Agency Head certifies that an exemption
				is warranted under subparagraph (A), the Agency Head shall notify Congress of
				such significant deviation and the reason for such exemption.
								(c)Response to gross deviation
							(1)Responsibilities of chief information
				officerIf a Chief
				Information Officer, while entering project data under section 11311(3)(A),
				determines that a major IT investment project of an agency has grossly deviated
				or that a core IT investment project has significantly deviated, the
				E-Government Administrator shall—
								(A)conduct an Office of Management and Budget
				performance and governance review of the project; and
								(B)using the results of such review, submit a
				report containing the information described in paragraph (2), not later than 30
				days after the end of the month upon which such information is based, to the
				appropriate congressional committees and the Comptroller General of the United
				States.
								(2)Contents of reportThe report submitted under paragraph (1)(B)
				shall contain the results of the review conducted under paragraph (1)(A),
				including—
								(A)all the
				information required under subsection (b)(2);
								(B)the original and
				expected life cycle costs of the investment, expressed in constant base year
				dollars and in current dollars;
								(C)a certification
				by the Agency Head, after consultation with the Chief Information Officer, that
				all technical and business requirements have been reviewed and validated to
				ensure alignment with the business case;
								(D)a recommendation
				from the Office of Management and Budget on whether the scope of the project
				should be substantively changed or terminated;
								(E)a new baseline
				for the project;
								(F)the number of
				times the project has been rebaselined and the former baselines; and
								(G)a referral to the
				agency Inspector General to review the project.
								(3)Project
				designationAfter a Chief Information Officer determines that a
				major IT investment project has grossly deviated, the project shall be treated
				as a core IT investment project in accordance with subsection (d).
							(4)Exemption
								(A)In
				generalThe E-Government Administrator is exempt from conducting
				an Office of Management and Budget performance and governance review for a
				project experiencing a gross deviation if the E-Government Administrator
				certifies that—
									(i)the deviation was
				solely the result of—
										(I)a substantial
				change in project requirements due to a Federal law that was enacted after the
				commencement of the project; or
										(II)a substantial
				reduction in Federal funding for the project because of congressional action;
				and
										(ii)the gross
				deviation could not have been prevented through proper project
				management.
									(B)Congressional
				notificationNot later than 30 days after the discovery of a
				gross deviation about which the E-Government Administrator certifies that an
				exemption is warranted under subparagraph (A), the E-Government Administrator
				shall notify Congress of such gross deviation and the reason for such
				exemption.
								(d)Core IT investment projects
							(1)DesignationEach Agency Head, in consultation with the
				Chief Information Officer of the agency, shall designate the most costly and
				critical major IT investment projects within the agency as core IT investment
				projects after weighing the following factors:
								(A)The project's ability to deliver a
				capability that is critical to the successful completion of the agency's
				mission or a portion of such mission.
								(B)The relative dollar value of the project
				relative to the average IT investment project in the agency’s portfolio.
								(C)The incorporation of unproven or previously
				undeveloped technology to meet primary project technical requirements.
								(D)The likelihood that significant cost,
				schedule, or performance deviations would have a considerable negative impact
				on the successful completion of the agency mission.
								(E)The cruciality of
				management and oversight to prevent the negative impacts that would result from
				the project's failure.
								(2)Submission of additional planning
				informationWhile entering project data under section
				11311(3)(A), the Chief Information Officer shall submit additional planning
				information regarding core projects to the IT Dashboard, including—
								(A)a description of
				the primary business case and key functional performance capabilities for the
				core project;
								(B)an identification
				and description of mission benefits, key milestones, and lifecycle costs for
				the core project;
								(C)an independent
				cost estimate for the core project;
								(D)a certification
				by the Chief Information Officer that all technical and business requirements
				have been reviewed and validated to ensure alignment with the reported business
				case; and
								(E)any changes to
				the primary business case or key functional performance capabilities that have
				occurred since project inception.
								(e)Effect of agency
				noncomplianceIf an Agency Head fails to timely submit the
				information required under section 11311 for a major IT investment project or
				conduct a review required under subsection (b)(1)(A) of such project in a
				timely manner, the Director may prohibit additional expenditures for the
				project (other than expenditures needed to meet the requirements of this
				chapter) until such requirements have been
				met.
						.
			5.Personnel awards
			 for excellence in the acquisition of information systems and information
			 technology
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of the Office of Personnel Management shall develop
			 policy and guidance for agencies to develop a program to recognize excellent
			 performance by Federal Government employees and teams of such employees in the
			 acquisition of information systems and information technology for the
			 agency.
			(b)ElementsThe
			 program referred to in subsection (a) shall, to the extent practicable—
				(1)obtain objective
			 outcome measures; and
				(2)include
			 procedures for—
					(A)the nomination of
			 Federal Government employees and teams of such employees for eligibility for
			 recognition under the program; and
					(B)the evaluation of
			 nominations for recognition under the program by 1 or more agency panels of
			 individuals from government, academia, and the private sector who have such
			 expertise, and are appointed in such a manner, as the Director of the Office of
			 Personal Management shall establish for purposes of the program.
					(c)Award of cash
			 bonuses and other incentivesIn carrying out the program referred
			 to in subsection (a), the Director of the Office of Personnel Management, in
			 consultation with the Director of the Office of Management and Budget, shall
			 establish policies and guidance for agencies to reward any Federal Government
			 employee or teams of such employees recognized pursuant to the program—
				(1)with a cash
			 bonus, to the extent that the performance of such individual or team warrants
			 the award of such bonus and is authorized by any provision of law;
				(2)through
			 promotions and other nonmonetary awards;
				(3)by
			 publicizing—
					(A)acquisition
			 accomplishments by individual employees; and
					(B)the tangible end
			 benefits that resulted from such accomplishments, as appropriate; and
					(4)through other
			 awards, incentives, or bonuses that the head of the agency considers
			 appropriate.
				
